Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 05, 2020

The Court of Appeals hereby passes the following order:

A21A0175. ROBERT FRIEDRICH et al. v. JAMONT HOMES, INC.

      This action began when several plaintiffs filed a complaint against defendant
Jamont Homes, Inc., asserting multiple causes of action, including a request for a
declaratory judgment. Following a hearing, the trial court denied the request for a
declaratory judgment and dismissed that claim. The plaintiffs then filed this direct
appeal. We lack jurisdiction.
      Under OCGA § 5-6-34 (a) (1), appeals generally may be taken from “[a]ll final
judgments, that is to say, where the case is no longer pending in the court below.” In
a case involving multiple parties or multiple claims, a decision adjudicating fewer
than all the claims or the rights and liabilities of fewer than all the parties is not a
final judgment. Johnson v. Hosp. Corp. of America, 192 Ga. App. 628, 629 (385
SE2d 731) (1989). For a party to obtain appellate review under such circumstances,
there must be either an express determination by the trial court that there is no just
reason for delay under OCGA § 9-11-54 (b) or compliance with the interlocutory
appeal requirements of OCGA § 5-6-34 (b). See id. Where neither code section is
followed, the appeal is premature and must be dismissed. Id.
      Here, the record contains no indication that the trial court adjudicated any of
the remaining claims in the plaintiffs’ complaint or directed the entry of judgment
under OCGA § 9-11-54 (b). Consequently, because several of the plaintiffs’ claims
remain pending, this action remains pending in the trial court, and the plaintiffs
therefore were required to use the interlocutory appeal procedures – including
obtaining a certificate of immediate review from the trial court – to appeal the denial
of their request for a declaratory judgment. See OCGA § 5-6-34 (b); Boyd v. State,
191 Ga. App. 435, 435 (383 SE2d 906) (1989). Their failure to do so deprives us of
jurisdiction over this premature direct appeal, which is hereby DISMISSED. See
Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996).

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      10/05/2020
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.